Citation Nr: 0335707	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that decision, the RO denied the veteran's 
claim for entitlement to service connection for degenerative 
disc disease of the lumbar spine.   

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	The veteran should be accorded an 
updated examination by the appropriate 
physician for an evaluation of the 
etiology of his claimed lower back 
pain.  The examiner is requested to 
review the entire claims file, prior to 
conducting an examination of the 
veteran, and specifically: (1) the 
veteran's service medical records, 
which are located in a manila envelope 
labeled "Service Department Records 
Envelope;" (2) the results of the 
magnetic resonance imaging (MRI) test 
that the veteran underwent at a private 
facility in March 1995, which is tabbed 
with a yellow flag marked "March 1995" 
on the left side of the page; (3) the 
results of the radiology report dated 
in August 2000, which is tabbed with a 
yellow flag marked "August 2000" on 
the left side of the page; and (4) the 
VA examination report dated in October 
2000, which is tabbed with a yellow 
flag marked "October 2000" on the left 
side of the page.  All indicated tests 
and studies should be accomplished, 
including affording the veteran an 
updated MRI test, and the findings 
should be reported in detail.  Based 
upon a review of the above records, the 
physician is requested to render an 
opinion as to the nature and severity 
of the veteran's claimed back pain and 
any disability connected to the claimed 
back pain.

This opinion should include the 
physician's opinion as to the etiology 
of the veteran's degenerative disc 
disease of the lumbar spine, which he 
attributes to an injury occurring in 
service, in August 1982.  In addition, 
it would be helpful to the Board if the 
examiner's opinion, regarding the 
etiology of the veteran's degenerative 
disc disease of the lumbar spine, used 
the language "unlikely," "as likely 
as not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is 
so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide complete rationale for 
all conclusions reached.  Finally, the 
examiner should indicate that a review 
of the veteran's claims file was 
conducted, as requested above, in the 
examination report.

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) (the 
"VCAA") and any other applicable legal 
precedent.  Significantly, it appears 
that the veteran's VCAA letter, dated in 
February 2001, which is tabbed with a 
yellow flag marked "February 2001" on 
the right side of the page, was sent to 
the wrong address and subsequently 
returned to the RO.  There is no 
indication in the claims file that 
another VCAA letter was sent to the 
veteran at his correct address.  
Accordingly, the RO must verify the 
veteran's address and re-transmit the 
VCAA letter to the veteran at his correct 
address.  In addition, the RO should 
inform the veteran of the time he has in 
which to submit additional evidence.

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for entitlement to 
service connection for degenerative disc 
disease of the lumbar spine.  It also 
should include a summary of the evidence 
and a discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  The RO should take care to ensure 
that, in any SSOC issued pursuant to its 
adjudication of the veteran's claim for 
service connection, the reasons and 
bases for its determination are set 
forth in detail.  If entitlement to 
service connection is not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Park IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




